Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Most Recent Claim Set of 05/27/2022
Applicant’s most recent amended claim set of 05/27/2022 is considered to be the latest claim set under consideration by the examiner.

Claim Interpretation
All previous Claim Interpretations under 112(f) in the Non-Final Action of 01/27/2022 are hereby removed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are considered allowable.

The instant invention is directed to the utilization of key agreement protocols in authenticated key exchange.

The closest prior art, as recited, Anshel et al. US Patent Application Publication No. 2006/0280308 and Brown US Patent Application Publication No. 2010/0153728, are also generally directed to various aspects of the utilization of key agreement protocols in authenticated key exchange.  However, Anshel et al. or Brown does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 6, 10, 14, 18.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
generating a private-public key pair by using a key generation algorithm, and sending a public key in the private-public key pair from a first to a second device, selecting by the second device a received original key based on the received public key utilizing an encapsulation algorithm, obtaining a ciphertext based on the public key and the original key by use of the encapsulation algorithm, obtaining a commitment value and an opening value based on a first random bit string and a random number utilizing a commitment algorithm, sending the ciphertext and the commitment value from the second device to the first device and determining a second bit string based on a portion of bits in the original key, determining a first result based on the first random bit string and the second bit string, obtaining by the first device the original key based on a private key in the private-public key pair and the received ciphertext utilizing a de-capsulation algorithm, determining the second bit string based on the selected portion of bits in the original key, determining a second result based on the second bit string and the first result, sending the second result to the second device, the second device is further configured to: when in response to the first bit string being the same as the received second result, sending the opening value to the first device and generating a session key used to communicate with the first device, with the first bit string matching the second result indicating that the second device successfully authenticates the first device, authenticating, by the first device the second device based on the received opening value and commitment value, obtaining an authentication result used in indicating that the first device has successfully authenticated the second device, and generating a session key used to communicate with the second device.
When combined with the additional limitations found in Claim 1.

Regarding Claim 6:
utilizing a key generation algorithm in generating a public-private key pair by a first device that then transmits the public key of the generated public-private key pair to a second device, receiving a ciphertext and a commitment value by the first device with the received ciphertext based on both the public key and an original key and computed by utilizing an encapsulation algorithm, the original key being selected utilizing the encapsulation algorithm and based on the public key, the commitment value based on a first random bit string and a random number by utilizing a commitment algorithm, obtaining, by the first device, a first result, with the first result computed based on the first random bit string and a second bit string, computing the second bit string based on a portion of bits in the original key, obtaining, by the first device, the original key based on a private key in the public-private key pair plus the ciphertext in utilizing a de-capsulation algorithm, and determining the second bit string based on the some part of bits in the original key, deriving, by the first device, a second result based on the second bit string and the first result, and transmitting the second result to the second device, receiving, by the first device, an opening value, with the opening value sent by the second device to the first device in response to the first random bit string being the same as the second result, with the opening value based on the first random bit string and the random number utilizing the commitment algorithm, authenticating the second device by the first device based on the opening value and the commitment value, with the authentication result utilized in indicating that the second device successfully authenticates the second device, plus generates a session key used to communicate with the second device
When combined with the additional limitations found in Claim 6.

Regarding Claim 10:
utilizing a key generation algorithm in generating a public-private key pair with the public key of the generated public-private key pair received by a second device, selecting, by the second device, an original key based on the public key by using an encapsulation algorithm, obtaining a ciphertext based on the public key and the original key by further using the encapsulation algorithm, obtaining a commitment value and an opening value based on a first random bit string and a random number by using a commitment algorithm, and transmitting the ciphertext and the commitment value to a first device, computing, by the second device, a second bit string based on a portion of bits in the original key, and identifying a first result based on the first random bit string and the second bit string, receiving, by the second device, a second result, with the second result determined based on the second bit string and the first result,  in response to the first bit string being the same as the second result, transmitting, by the second device, the opening value to the first device and generating a session key used to communicate with the first device, with the first random bit string being the same as the second result indicating that the second device has successfully authenticated the first device
When combined with the additional limitations found in Claim 10.

Regarding Claim 14:
generating a public-private key pair and transmitting the public key portion of the public-private key pair to a second device, receiving a ciphertext and a commitment value with the ciphertext computed with an encapsulation algorithm utilizing the public key portion of the public-private key pair plus an original key also based on the public key, the commitment value based on a first random bit string and a random number utilizing a commitment algorithm, computing a first result based on the first random bit string and a second bit string which is based on a portion of bits from the original key, computing the original key with an de-capsulation algorithm utilizing the private key of the public-private key pair and the ciphertext, determining the second bit string based on the portion of bits in the original key, determining a second result based on the second bit string plus the first result, transmitting the second result to the second device, receiving an opening value, sent by the second device to a first device in response to the first bit string being the same as the second result, utilizing the commitment algorithm to compute the opening value based on the first random bit string and the random number, authenticating the second device based on the opening value and the commitment value, with the authentication result utilized in indicating that the second device successfully authenticates the second device, plus generates a session key used to communicate with the second device
When combined with the additional limitations found in Claim 14.

Regarding Claim 18:
utilizing a key generation algorithm in generating a public-private key pair with the public key of the generated public-private key pair received by a transceiver, selecting an original key based on the public key by using an encapsulation algorithm, obtaining a ciphertext based on the public key and the original key by further using the encapsulation algorithm, obtaining a commitment value and an opening value based on a first random bit string and a random number by using a commitment algorithm, and transmitting by the transceiver the ciphertext and the commitment value to a first device, determine a second bit string based on a portion of bits in the original key, and identifying a first result based on the first random bit string and the second bit string, receiving, by the transceiver, a second result, with the second result determined based on the second bit string and the first result,  in response to the first bit string being the same as the second result, generating a session key used to communicate with the first device, with the first random bit string being the same as the second result indicating that the second device has successfully authenticated the first device, transmitting, by the transceiver, the opening value to the first device
When combined with the additional limitations found in Claim 18.

Therefore Claims 1-20 of the instant application are considered allowable over the cited prior art once all 35 U.S.C. 112 Rejections described above are satisfactorily addressed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oxford - US_20150295713: Oxford teaches authentication and key exchange that is secure from man-in-the-middle attacks.
Avanzi et al - US_20140223182: Avanzi et al. teaches a content accessing device and a content storage device that utilize a key exchange protocol to determine a communications session key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498